Citation Nr: 1147305	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left total hip replacement due to additional disability caused by VA surgical treatment in July 1997.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1958 to April 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Additional VCAA notice is required concerning the Veteran's petition to reopen this claim for service connection for a psychiatric disability, because none of the notice letters sent thus far has complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Court indicated the Veteran must be: (1) notified of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  The Board notes that the most recent final and binding decision is a July 1998 Board rating decision in which the Board denied service connection for PTSD.  A VCAA notice letter was provided to the Veteran in March 2004; however the letter did not address the specific evidence necessary to reopen the claim based on the evidence that was found insufficient in the prior Board denial.  As the Veteran has not been provided sufficient notice, a remand is required to correct this defect.  

The Veteran is also seeking compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left total hip replacement due to additional disability caused by VA surgical treatment in July 1997.  To establish causation for a claim under 38 U.S.C. § 1151, the evidence must show that the medical treatment provided by VA resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment, and that the Veteran has an additional disability, does not establish causation.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's disability (as explained in 38 C.F.R. § 3.361(c) ); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the Veteran's, or in appropriate cases the Veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  Under 38 C.F.R. § 17.32(c) , informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

A July 17, 1997 VA progress note states that the Veteran is obviously well acquainted with the risks/benefits/alternatives of a left total hip replacement.  However, there is no informed consent document of record.  To date, no attempt has been made to obtain a copy of the informed consent form and to the extent that such form relates to an element required to establish entitlement to compensation under 38 U.S.C. § 1151, it may contain evidence pertinent to this appeal and should be obtained on remand.  On remand, all informed consent documentation that was prepared in connection with the July 1997 left total hip replacement performed at the VA Medical Center (VAMC) must be obtained.   Additionally, while the record contains VA progress notes for the period before, during, and after the Veteran's surgery, the actual surgical reports regarding the procedure are not of record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his petition to reopen the claim for service connection for PTSD on the basis of new and material evidence since the final rating decision in July 1998.  In particular, this letter must: (1) notify him of the specific reason(s) for the previous Board denial of his claim for service connection for a PTSD in July 1998; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claim on its underlying merits. 

2.  The RO should also obtain all additional available records related to the July 1997 surgery, including operating room notes and pathology reports, and associate them with the claims file.  The RO should undertake appropriate development to obtain a copy of the informed consent form for the July 1997 surgery.  Efforts to obtain these and any other Federal records must continue until the records in question are obtained and associated with the Veteran's VA claims folder or until VA determines by its formal finding that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




